USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 97-2171                         SHEKELA FARMER,                      Plaintiff, Appellant,                                v.            HILL & BARLOW, A PROFESSIONAL CORPORATION,                       Defendant, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS         [Hon. Edward F. Harrington, U.S. District Judge]                              Before                     Torruella, Chief Judge,                 Coffin, Senior Circuit Judge,                   and Stahl, Circuit Judge.                                                                     Shekela Farmer on brief pro se.     Wilfred J. Benoit, Jr. and Goodwin, Procter & Hoar LLP onbrief for appellee.July 31, 1998                                                      Per Curiam.  We have carefully considered the record  and briefs on appeal and affirm the judgment below.    A final    judgment on the merits precludes the parties from relitigating    claims that were or could have been raised in the original    action.  Allen v. McCurry, 449 U.S. 90, 94 (1980).  A single    transaction may generate a wealth of claims under a variety of    legal theories, but a legal theory which was neglected in the    original action will not be entertained in a subsequent action.     Gonzalez v. Banco Central Corporation, 27 F.3d 751, 755 (1stCir. 1994); Kale v. Combined Insurance Company, 924 F.2d 1161,    (1st Cir.), cert. denied, 502 U.S. 816 (1991).          The judgment in the original action was rendered on    the merits, even if, as the appellant states, her attorney    wrongly neglected to oppose summary judgment.  Down v. Society    of St. Columbans, 861 F.2d 761, 764 (1st Cir. 1988).  Even if    such neglect occurred, the appellee cannot be made accountable    by requiring it to re-litigate the action.  The doctrine of res    judicata serves the important goals of fairness and efficiency    by promoting finality and preventing vexatious or repetitive    litigation.  Commissioner v. Sunnen, 333 U.S. 591, 597 (1948).        Affirmed.  Loc. R. 27.1.